Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-15 are pending. Claims 1-15 are under examination.

	Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is ‘950 (WO2017030950, Published 02-2017. As cited in the IDS filed 12/03/2021 and as reference D1 in the Written Opinion for PCT/US2018/036372. All references to 950 are made to an English equivalent USPGPub2019/0010268).
950 teaches (Example 1) the synthesis of a benzophenonyl (alk)acrylic ester via the reaction of a benzophenone alcohol (e.g. 4-hydroxybenzophenone) and an (alk)acryloyl halide (e.g. methacroyl chloride).
However, 950 does not teach the polar liquid, the molar ratio of the hydroxyl moieties to the sum of all the bases is 1 to at least 1.1, the at least 80% of the organic portion of the product stream being the intended product, nor the organic liquid containing the compound of formula (1).
It would not have been obvious to modify the prior art to arrive at the instant invention. There being no motivation to do so.

040 is intervening art and teaches (claim 1) the following.


    PNG
    media_image1.png
    145
    486
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    465
    493
    media_image2.png
    Greyscale

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/B.G.D/Examiner, Art Unit 1622                                                                                                                                                                                                        
/YEVGENY VALENROD/Primary Examiner, Art Unit 1628